Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Applicant’s 2-16-2021 amendment was received.  Claim 1 was amended.  Claims 1-5 are pending and examined in this action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In re Claim 1, “the fastener being a screw fastening the support cap from an upper side, the screw comprising a screw head disposed on the upper side of a screw rod” is indefinite.  It is unclear what orientation is “upper” as the device is hand held and can be orientation in any different way, such that one portion of the device in one orientation is “upper” and when rotated that same portion of the device in another orientation is “lower.”  The examiner suggests tying the orientation to the structure of the device such that the orientation remains regardless of how the device is oriented.  The claims were examined as best understood.  Appropriate correction is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US  2011/0225832 to Alliss in view of US 7,827,771 to Hishida and in view of US 4,942,664 to Zatulovsky and in view of US 4,035,994 to Hoff. 

In re Claim 1, Alliss teaches a cutting head connected to a motor output shaft of a grass trimmer (see Figs. 1-2), the cutting head comprising: 

a line wound around a line spool (see Para. 0027 teaching would trimmer line and Figs. 1-2, teaching spool #32), wherein the line spool is disposed in the housing and rotates along with the housing (the spool rotates with the housing when not being “bumped”) and wherein at least one end of the line wound around the line spool extends out of the housing (see Fig. 1, #20); and 

a supporting cap (see Fig. 2, #50) disposed at the end of the line spool adjacent to the opening and exposed to an exterior of the housing through the opening (see Fig. 2)
wherein the housing comprises an upper cover (see Fig. 2, #10) and a lower cover (see Fig. 2, #15), the upper cover and the lower cover are combined to form a cavity for accommodating at least a portion of the line spool (see Figs. 1-2), the supporting cap is at least partially located outside the cavity (see Fig. 1), the supporting cap protrudes downward from the line spool and the housing (see Fig. 1),
 dimension of the supporting cap in a direction perpendicular to the longitudinal axis is smaller than a dimension of the line spool in the direction perpendicular to the longitudinal axis (see Figs. 1-2, showing the width of #50 is smaller in a direction perpendicular to the longitudinal axis than the width of the spool), and a dimension of the supporting cap in the direction perpendicular to the longitudinal axis is also smaller than a dimension of the housing in the direction perpendicular to the longitudinal axis 

Alliss does not teach the supporting cap is rotatably disposed at the end of the spool line, wherein the supporting cap is independently rotatable relative to the line spool, and 
wherein the end of the line spool is provided with a mounting hole and the supporting cap is provided with a protrusion sized such that the protrusion is locatable within the mounding hole, 
wherein a bearing having a longitudinal axis aligned with the output shaft is provided between the protrusion and the mounting hole to allow the supporting cap to rotate relative to the mounting hole, and
wherein the location between the protrusion and the mounting hole are relatively fixed along the direction of the motor output shaft, the supporting cap is at least partially located outside the mounting hole, and 
and wherein the bearing is disposed in the mounting hole of the line spool, the bearing is fixed to a lower end of the line spool via an annular washer and fastener, the fastener being a screw fastening the supporting cap from an upper side, the screw comprising a screw head disposed on the upper side of a screw rod, an outer ring of the bearing cooperates and contacts with a hole wall of the mounting hole, and an inner ring of the bearing cooperates and contacts with an outer wall of the protrusion, the hole wall of the mounting hole surrounds the outer wall of the protrusion around the longitudinal 

However, Hishida teaches a supporting cap (see Hishida, Fig. 3a #7 see also Fig. 5 #7) is rotatably disposed at the end of the spool line (the supporting cap is located at the bottom of the cylindrical drum portion #10 which holes the spooled line), wherein the supporting cap is independently rotatable relative to the line spool (bearings #5 allow the supporting cap #7 to independently rotate relative to cylindrical drum portion #10), and 
wherein the end of the line spool is provided with a mounting hole (in Hishida, hole in which bearing #5 is located in Figs. 3a and 5; see also annotated Fig. 3A, below) and the supporting cap (see Hishida, Fig. 3a, #7) is provided with a protrusion sized such that the protrusion is locatable within the mounding hole (see Hishida, Fig. 3a and 5 #6/6a; see also annotated Fig. 3A, below and Col. 3, ll. 58-Col. 4, ll. 18), 
wherein a bearing (see Hishida, Figs. 3a and 5, #5) having a longitudinal axis aligned with the output shaft is provided between the protrusion and the mounting hole to allow the supporting cap to rotate relative to the mounting hole (see Hishida, Figs. 3a-5), and 
wherein the location between the protrusion and the mounting hole are relatively fixed along the direction of the motor output shaft (see Hishida, Figs. 3a-5) and 
and wherein the bearing is disposed in the mounting hole of the line spool (see Hishida, Figs. 3a and 5), the bearing is fixed to a lower end of the line spool via an fastener (see Hishida, Figs. 3a and 5, #29; see also Col. 3, ll. 58-Col. 4, ll. 18), an outer 

In the same field of invention, it would have been obvious to one of ordinary skill in the art to add a bearing between the spool and the supporting cap of Alliss, as taught by Hishida.  Doing so would provide a device where fuel consumption is reduced and the rotating body has good rotation efficiency because frictional force received by the bowl-shaped contact member from the ground G is not transmitted to the rotating body 1.  (See Hishida, Col. 5, ll. 66 – Col. 6, ll. 12).  The Examiner notes that such a device would provide for the supporting cap is at least partially located outside the mounting hole. 

Alliss in view of Hishida, for the reasons above, does not teach annular washer, in with the fastener, or the fastener being a screw fastening the supporting cap from an upper side, the screw comprising a screw head disposed on the upper side of a screw rod. 



In the same field of invention, weed trimming tools, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to orient the fastener of modified Alliss in either direction, including the fastener fastening the supporting cap from an upper side and a screw head disposed on the upper side of the screw rod, as taught by Zatulovsky.  The Examiner notes that there are only two orientations to secure the structure of modified Alliss using a fastener.  One where the screw head /bolt head is on top and one where the screw head/ bolt head is on the bottom.  Either case would have been within the level of ordinary skill in the art.  In the orientation where the head of the fastener is “on top” that protects the head from being damaged from contacting the ground, and where the head of the fastener is “on the bottom” that allows the user to more quickly disassemble the device, for example when cleaning the head of the device. 

The Examiner notes that Hoff illustrates that it is old and well known to provide both orientations in the same device (see Hoff annotated Fig. below). 

    PNG
    media_image1.png
    370
    679
    media_image1.png
    Greyscale


In addition, Hoff teaches in Fig. 2 using a bolt #64 and a washer #66 to secure a ball bearing to a shaft (see Hoff, Col. 4, ll. 44-50).  

In the same field of invention, structures for securing bearings, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to add a washer to the bolt of Hishida as taught by Hoff.  Doing so is the substation of one known bearing attachment method for another known bearing attachment method to secure a bearing in place (see MPEP 2143, I, B).  It would have been within the level of ordinary skill to utilize any bearing attachment structure, including bolts and washers.  The Examiner notes that a washer provides a larger area over which the force is applied and help prevent the fastener being in advertently removed due to vibration or load distribution. 


 
In re Claim 3, Alliss in view of Hishida and Hoff, for the reasons above in re Claim 1, teaches wherein the line spool is disposed in the cavity formed by the upper cover and the lower cover and rotates along with the lower cover (see e.g., Fig. 2 of Alliss).

In re Claim 4, Alliss in view of Hishida and Hoff, for the reasons above in re Claim 1, teaches wherein the cutting head further comprises a compression spring (see Alliss, Fig. 2, #29) having one end abutting against the line spool and another end abutting against the upper cover (see Alliss, Para. 0037).  

In re Claim 5, Alliss in view of Hishida and Hoff, for the reasons above in re Claim 1, teaches wherein the opening has a circumferential flange (see Alliss, Fig. 2, #49 the flange crated by the surfaces of opening #49), and the supporting cap has a circumferential flange edge (see outer edge of #50 in Alliss) disposed between the flange and an end of the line spool, wherein a clearance fit is formed between the flange and the end of the line spool (the opening #49 provides clearance allowing the bump knob #50 to protrude therethrough).

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argues that the screw of modified Alliss does not teach the screw inserted into the supporting cap from the upper side.  The examiner agrees. However, it is the examiner’s position that orienting the fastener from the top or the bottom would have been within the level of ordinary skill in the art, at the earliest effective filing date. US 4,942,664 to Zatulovsky teaches that it is known to provide a fastener with the head “at the top.” In addition US 4,035,994 to Hoff illustrates that it is old and well known to provide both orientations in the same device (see Hoff annotated Fig. above). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/JONATHAN G RILEY/Primary Examiner, Art Unit 3724